Exhibit 10.1

 

REVOLVING LINE OF CREDIT FACILITY AGREEMENT

 

October 13, 2016 (the “Effective Date”)

 

This Revolving Line of Credit Facility Agreement (this “Agreement”) sets forth
the terms pursuant to which Providence Energy Partners III, LP, whose address is
16400 North Dallas Parkway, Suite 400, Dallas, TX 75248 (“Lender”) is making
available to PetroShare Corp., whose address is 7200 S. Alton Way, Suite B-220,
Centennial, CO 80112 (“Borrower”), a revolving line of credit (the “Line of
Credit”), to be evidenced by a Promissory Note dated of even date herewith and
in the form of Exhibit A attached hereto and made a part hereof (the “Note”). In
partial consideration of this Line of Credit, Borrower has agreed to sell and
assign certain oil and gas interests to Lender, in accordance with that certain
Letter Agreement between Borrower and Lender of even date herewith. The terms of
the Line of Credit are as follows:

 

Borrower:

PetroShare Corp., a Colorado corporation.

 

 

Loan Commitment

 

Amount/Line of

 

Credit:

$10,000,000 (“Commitment Amount”).

 

 

Maturity Date:

April 13, 2017, on which date Borrower agrees to repay the remaining unpaid
balance of the Line of Credit in its entirety, including all outstanding
principal, interest, fees, expenses and other amounts due in connection
therewith. Any extension of the Maturity Date shall be at Lender’s sole option
and discretion.

 

 

Interest:

Interest on the outstanding principal balance of the Line of Credit shall accrue
commencing on the dates of advancements of principal hereunder at an annual rate
equal to eight percent (8.0%) simple interest per annum. In the event of an
Event of Default (defined below), interest on the Line of Credit shall accrue at
a rate of the lesser of 18.0% simple interest per annum or the maximum rate of
interest allowed by law under the laws of the state of Colorado, until the
unpaid balance of the Line of Credit, including all outstanding principal,
interest, fees, expenses and other amounts due in connection therewith, is paid
in full. Borrower shall pay the interest in accordance with the terms of the
Note.

 

 

Advances:

Lender shall make advances (“Advance(s)”) to Borrower from time to time, by wire
transfer in amounts not to be less than $250,000 per Advance, no later than ten
(10) days after Lender receives proper written notice from Borrower, to fund or
reimburse costs or expenses related to: (i) the acquisition of oil and gas
assets, in the State of Colorado in and around the Wattenberg field,

 

--------------------------------------------------------------------------------


 

 

including but not limited to, acquisitions of acreage, working interests, or
royalty interests, or commercially productive oil and gas wells and oil and gas
leases (collectively, the “Assets”); and/or (ii) drilling, exploration, or
development of oil and gas properties, whether operated or non-operated, in
which Borrower now has or in the future obtains an interest, in the State of
Colorado in and around the Wattenberg field (the “Properties”). Notwithstanding
anything contained in this Agreement to the contrary, Borrower shall not use any
of the Commitment Amount or Advances for the purposes of general or
administrative (“G&A”) costs, expenses or expenditures, or for purposes of or in
connection with the paying down of any other credit facility, other than the one
that is the principal purpose of this Agreement. Proper written notice shall
include the amount of the requested advance, a breakdown of the use of proceeds,
including but not limited to information for the Assets and Properties or
activities sought to be reimbursed or funded, and any other relevant information
or documentation to reasonably identify the costs and expenses underlying the
request. Any request by Borrower for an Advance shall be deemed a certification
by Borrower that the conditions precedent contained in this Agreement have been
satisfied.

 

 

Limitations:

Unless agreed to in writing by Lender, Lender shall not have any obligation to
make an Advance if, after the making of such Advance, the aggregate amount of
all Advances then outstanding under this Agreement, including all outstanding
principal, interest, fees, expenses and other amounts due in connection
therewith, would exceed the Commitment Amount.

 

 

Representations

 

and Warranties:

Borrower represents and warrants to Lender that: (a) Borrower is duly organized,
validly existing and in good standing under the laws of the State of Colorado,
having all powers required to carry on its business and to enter into and carry
out the transactions contemplated hereby, and is duly qualified, in good
standing, and authorized to do business in all other jurisdictions where such
qualification is necessary, (b) this Agreement, the Note, and all other
documents executed in connection herewith are legal and binding obligations of
Borrower, enforceable in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and as limited by general
equitable principles, (c) the financial statements of Borrower heretofore
provided to Lender by Borrower fairly present Borrower’s financial positions at
the respective dates thereof, and Borrower is not insolvent or bankrupt as of
the Effective Date of this

 

2

--------------------------------------------------------------------------------


 

 

Agreement, (d) to the best of Borrower’s knowledge, there are no actions, suits
or other proceedings pending or threatened against Borrower, (e) all tax returns
required to be filed by Borrower have been filed, and all taxes and other
governmental charges upon Borrower or upon any of its assets or income have been
paid, and (f) Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of the
Line of Credit will be used to purchase or carry any such margin stock or to
extend credit to any person or entity for the purpose of purchasing or carrying
any such margin stock.

 

 

Reporting

 

Requirements:

Borrower agrees to submit to Lender: (a) within 105 days of each fiscal year-end
of Borrower, audited annual financial statements of Borrower, prepared in
accordance with generally accepted accounting principles, (b) within 50 days of
the end of each fiscal quarter of Borrower (except for the last fiscal quarter
in Borrower’s fiscal year), quarterly financial statements of Borrower, prepared
by Borrower in accordance with generally accepted accounting principles, as the
same may be modified by the rules and regulations of the U.S. Securities and
Exchange Commission, (c) within 30 days after the filing of the same, copies of
any and all federal income tax returns filed by Borrower, and (d) such other
information as Lender may request at any time or from time to time. Lender
agrees to keep all such information confidential, unless required by law, court
or for tax purposes to disclose same.

 

 

Affirmative

 

Covenants:

Borrower will: (a) operate its Assets and the Properties in a good and
workmanlike manner, (b) maintain insurance with responsible carriers and in
amounts customary in the industry for the types of operations to be conducted by
Borrower in connection with the Assets, (c) in all material respects conduct its
business and affairs in compliance with all laws, regulations and orders
applicable thereto (including those relating to pollution and other
environmental matters), (d) permit representatives appointed by Lender to visit
and inspect, at their sole risk, the Assets and Properties, and any property,
books of account, other books and records, and any facilities or other business
assets of Borrower, (e) pay all amounts due hereunder or in connection herewith
in accordance with the terms hereof, (f) observe, perform and comply with every
covenant, term and condition, express or implied,

 

3

--------------------------------------------------------------------------------


 

 

herein or in any other documents delivered in connection herewith, (g) promptly
notify Lender of: (1) any material adverse change in the financial condition of
Borrower, (2) any material adverse development with respect to the business,
property or assets of Borrower, and (3) the occurrence of any Event of Default,
and (h) maintain and preserve its existence, rights and franchises in full force
and effect and qualify to do business in all states or jurisdictions where
required by applicable law.

 

 

Negative

 

Covenants:

Without Lender’s prior written consent, Borrower will not: (a) incur any
additional indebtedness other than: (1) the Line of Credit, (2) trade debt
incurred by Borrower in the ordinary course of business, to a degree that does
not make Borrower insolvent, or (3) receive draws under and within the borrowing
limits of that certain Revolving Line of Credit Facility Agreement by and
between Borrower and Providence Energy Operators, LLC, dated May 15, 2015;
(b) make loans or advances to any third party, except trade debt extended in the
ordinary course of business, or (c) sell, lease or dispose of any Assets or
Properties in excess of $100,000 during the term hereof, provided, however, that
this provision shall not apply to the sale, lease, or disposition of assets
pursuant to that certain Participation Agreement, by and between Providence
Energy Operators, LLC and Borrower, dated May 15, 2015.

 

 

Events of

 

Default:

The occurrence of any of the following shall be deemed an Event of Default
hereunder, shall relieve Lender of any further obligation to make Advances
hereunder and shall permit Lender, at its option, to declare the Line of Credit
to be forthwith due and payable together with all accrued and unpaid interest
thereon, as well as all fees, expenses and other amounts due in connection
therewith, without presentation, demand, protest or other notice of any kind,
all of which are expressly waived by Borrower: (a) Borrower becomes insolvent or
fails to pay any amount due hereunder or in connection herewith when due and
payable, (b) any “default”, “event of default” or “Event of Acceleration” under
the Note, (c) Borrower fails to duly observe, perform or comply with any
covenant, agreement, condition or provision (other than those referred to in
subsections (a) and (b) above) of this Agreement or of any other document
executed in connection herewith and such failure continues beyond 30 days after
written notice thereof from Lender to Borrower, unless extended in writing by
Lender, (d) Borrower suffers the commencement of any voluntary or involuntary
bankruptcy proceeding against it, suffers the appointment of a receiver,
liquidator, trustee or similar official for

 

4

--------------------------------------------------------------------------------


 

 

a substantial part of its assets, makes a general assignment for the benefit of
creditors, fails generally to pay (or admits in writing its inability to pay)
its debts as such debts become due, suffers the entry of any order issued by any
court or tribunal seizing all or any substantial part of its property, (e) any
default occurs with respect to any indebtedness owed by Borrower to any other
person or entity, and/or (f) the dissolution or termination of existence of
Borrower.

 

 

Force Majeure:

Lender shall not be required to fund any Advance not previously approved, in the
event of an act of “force majeure,” as determined by mutual agreement of the
Parties, that delays, prevents or interrupts the acquisition or maintenance of
any of the Assets or Properties, or other assets sought to be acquired or
maintained pursuant to funds disbursed under the terms of this Agreement. An act
of force majeure is a risk beyond the reasonable control of the Parties, such as
a flood or other act of God, fire, war, rebellion, insurrection, sabotage, riot,
or state or federal order, rule, regulation, or law, any of which have the
effect of prohibiting the Borrower’s actions on the Assets or Properties, and
the leases, wells or other assets sought to be acquired or maintained pursuant
to funds disbursed under the terms of this Agreement, which prohibition does not
arise, directly or indirectly, out of Lender’s action or inaction, a shortage or
materials or labor, or an event that renders the lease or other assets sought to
be acquired to be undesirable, unreasonably priced or marketed, highly
contentious due to the politics or other local land, legal or other concerns.

 

 

Miscellaneous:

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Agreement, the Note, and the other documents executed in connection
herewith set forth the entire understanding between the parties hereto, and no
modification or amendment of or supplement hereto or thereto shall be valid or
effective unless the same is in writing and signed by the party against whom it
is sought to be enforced. In the event of any conflict between the provisions of
this Agreement, and the Note or any of the other documents executed in
connection herewith, the provisions of this Agreement shall control. All notices
shall be in writing and shall be deemed sufficiently given or furnished if
delivered by personal delivery or by expedited delivery service with proof of
delivery, or by registered or certified United States mail, return receipt
requested, postage prepaid, at the addresses of the parties specified on the
letterhead and the inside address hereof (unless changed by similar notice in
writing given by the particular person whose address is to be changed). The
maturity of any

 

5

--------------------------------------------------------------------------------


 

 

payment which becomes due and payable hereunder on a day other than a business
day, shall be extended to the next succeeding business day. This Agreement shall
be deemed a contract made under the laws of the State of Colorado.

 

Executed as of the date first above written.

 

Borrower:

 

 

 

PETROSHARE CORP.

 

 

 

 

 

By:

/s/ Stephen J. Foley

 

Name:

Stephen J. Foley

 

Title:

Chief Executive Officer

 

 

 

 

 

Lender:

 

 

 

PROVIDENCE ENERGY PARTNERS III, LP

 

By: Providence Energy Partners III GP, LLC

 

 

 

 

 

By:

/s/ Luke Allen

 

Name:

Luke Allen

 

Title:

V.P. Business Development

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF NOTE

 

PROMISSORY NOTE

 

Up to $10,000,000 (US Dollars)

 

October 13, 2016 (“Effective Date”)

Centennial, Colorado

 

FOR VALUE RECEIVED, PetroShare Corp., a Colorado corporation, whose address is
7200 S. Alton Way, Suite B220, Centennial CO 80112 (the “Borrower”), hereby
promises to pay to the order of Providence Energy Partners III LP whose address
is 16400 North Dallas Parkway, Suite 400, Dallas, TX 75248 (“Lender”), the
principal sum of Ten Million and No/100s Dollars ($10,000,000) or so much
thereof that may be advanced by Lender prior to Maturity (as defined in the
Credit Facility), together with interest pursuant to the terms and conditions
set forth in this Promissory Note (the “Note”).

 

PAYMENT OF INTEREST AND PRINCIPAL. Payments of interest only shall accrue and be
due and payable in equal monthly installments beginning at the earlier of
(i) the advancement of any capital or funds under the Revolving Line of Credit
Facility Agreement (the “Credit Facility”), or (ii) production of the first
horizontal well drilled pursuant to any acquisitions made with monies advanced
under that certain Credit Facility. Payment of principal amounts may be made at
any time during the term hereof. All payments under this Note shall be applied
first to accrued but unpaid interest, and next to outstanding principal.  If not
sooner paid, the entire remaining indebtedness (including accrued interest)
shall be due and payable on April 13, 2017. Payments shall be made to:

 

 

Providence Energy Partners III, LP

 

 

16400 North Dallas Parkway, Suite 400

 

 

Dallas, TX 75248

 

 

or any alternative location as requested by Lender

 

INTEREST.  This Note shall bear interest at an annual rate of eight percent
(8.0%) per annum.  In the event of an Event of Default (defined in the Credit
Facility), interest on the Line of Credit shall accrue at a rate of the lesser
of 18.0% simple interest per annum or the maximum rate of interest allowed by
law under the laws of the state of Colorado, until the unpaid balance of the
Line of Credit, including all outstanding principal, interest, fees, expenses
and other amounts due in connection therewith, is paid in full.  Borrower shall
otherwise pay the interest in accordance with the terms of the Note.

 

PREPAYMENT.  The Borrower shall have the right at any time and from time to time
to prepay this Note, including all outstanding principal, interest, fees,
expenses and other amounts due in connection therewith, in whole or in part
without premium or penalty.

 

1

--------------------------------------------------------------------------------


 

DEED OF TRUST.  The indebtedness evidenced by this Note is secured by a Deed of
Trust dated October 12, 2016 (“Deed of Trust”) from Borrower for the benefit of
Lender covering all of Borrower’s interest, whether now owned or hereinafter
acquired, in and to various leasehold interests and accompanying net revenue
interests along with equipment and fixtures located thereon and proceeds derived
therefrom located in Colorado and as more particularly described in Exhibit A to
the Deed of Trust and, until released, the Deed of Trust contains additional
rights of Lender. Such rights may cause Acceleration of the indebtedness
evidenced by this Note, as set forth below.

 

REMEDIES.  No delay or omission on part of the Lender of this Note in exercising
any right hereunder shall operate as a waiver of any such right or of any other
right of such Lender, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.  The rights and remedies of the Lender shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Lender.

 

EVENTS OF ACCELERATION.  The occurrence of any of the following shall constitute
an “Event of Acceleration” by Borrower under this Note:

 

(a)                                 Borrower’s failure to pay any part of the
principal or interest or fees as and when due under this Note; or

 

(b)                                 Borrower’s becoming insolvent or not paying
its debts as they become due.

 

ACCELERATION.  Upon the occurrence of an Event of Acceleration under this Note,
and in addition to any other rights and remedies that Lender may have, Lender
shall have the right, at its sole option, to declare this Note immediately due
and payable (“Acceleration”), including all outstanding principal, interest,
fees, expenses and other amounts due in connection therewith.

 

WAIVERS BY BORROWER.  All parties to this Note, including Borrower and any
sureties, endorsers, and guarantors, hereby waive protest, presentment, notice
of dishonor, and notice of acceleration of maturity and agree to continue to
remain bound for the payment of principal, interest and all other sums due under
this Note notwithstanding any change or changes by way of release, surrender,
exchange, modification or substitution of any security for this Note or by way
of any extension or extensions of time for the payment of principal and
interest; and all such parties waive all and every kind of notice of such change
or changes and agree that the same may be made without notice or consent of any
of them.

 

EXPENSES.  In the event any payment under this Note is not paid when due, the
Borrower agrees to pay, in addition to the principal and interest hereunder,
reasonable attorneys’ fees not exceeding a sum equal to 15% of the then
outstanding balance owing on the Note, plus all other reasonable expenses
incurred by Lender in exercising any of its rights and remedies upon default.

 

2

--------------------------------------------------------------------------------


 

GOVERNING LAW.  This Note shall be governed by, and construed in accordance
with, the laws of the State of Colorado.

 

SUCCESSORS.  All of the foregoing is the promise of Borrower and shall bind
Borrower and Borrower’s successors, heirs and assigns; provided, however, that
Borrower may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Lender of this Note.

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the day and year first
above written.

 

BORROWER:

 

PETROSHARE CORP.

A Colorado Corporation

 

 

 

 

By:

 

 

Name:

Stephen J. Foley

Title:

Chief Executive Officer

 

3

--------------------------------------------------------------------------------